Exhibit 10.1

FIRST AMENDMENT TO THE

MANITEX INTERNATIONAL, INC.

2019 EQUITY INCENTIVE PLAN

THIS FIRST AMENDMENT (this “Amendment”) to the Manitex International, Inc. 2019
Equity Incentive Plan (the “Plan”) is made effective June 3, 2020, by Manitex
International, Inc., a Michigan corporation (the “Company”).

INTRODUCTION

The Company previously adopted the Plan and reserved the right to amend the Plan
pursuant to Section 7(a) thereof. The Company now desires to amend the Plan to
increase the number of shares of Company common stock authorized for issuance
thereunder from 279,315 to 779,315, subject to the approval of the stockholders
of the Company.

NOW, THEREFORE, subject to the approval of the Company’s stockholders at the
2020 Annual Meeting of the Company’s Stockholder, the Plan is amended by
deleting the first full sentence of Section 4(a)(i) in its entirety and
replacing it with the following:

“The number of shares with respect to which Awards may be granted under the Plan
shall be 779,315 Shares, consisting of 279,315 Shares available for issuance
under the Predecessor Plan as of the Effective Date and 500,000 additional
Shares (collectively, the ‘Total Share Reserve’).”

Except as specifically amended hereby, the Plan shall remain in full force and
effect as prior to this First Amendment.

IN WITNESS WHEREOF, the Company has executed this First Amendment effective as
of the date first set forth above.